Title: From John Adams to Benjamin Stoddert, 6 August 1800
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy Aug 6th 1800

Inclosed is a letter from Capt Seymour Potter of Boston with recommendations from several respectable characters for a lieutenancy in the Navy, from his appearance & behavior & the character I hear of him, I believe he will be a good officer, & if there is a vacancy, you may appoint him. Inclosed is a letter from lieutenant Haswell recommending his brother John Montresor Haswell to be a midshipman. This young gentleman I have seen, & was so much pleased & satisfied with his person & deportment, that I pray you to send him a warrant as a midshipman
With sincere esteem &c.
